Case 8:19-cv-01157-SDM-TGW Document 46 Filed 01/07/21 Page 1 of 2 PageID 235



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION



    HILDA CASSO-LOPEZ,

          Plaintiff,

    v.                                                 CASE NO. 8:19-cv-1157-T-23TGW

    BEACH TIME RENTALS
    SUNCOAST, LLC, et al.,

          Defendants.
    __________________________________/


                                            ORDER

          In this FLSA action, the plaintiff accepts (Doc. 33) the defendants’ offer of

    judgment under Rule 68, Federal Rules of Civil Procedure, and a June 15, 2020

    order directs the clerk to enter judgment in favor of the plaintiff and against the

    defendants for $17,462.12. After the clerk entered judgment, the plaintiff moves

    (Doc. 40) for an attorney’s fee and costs. The defendants challenge (Doc. 41) the

    requested attorney’s fee and costs, and an August 10, 2020 order refers the motion

    for an attorney’s fee and costs to the magistrate judge for a report and

    recommendation.

          After careful analysis, the magistrate judge “recommend[s] that attorneys’ fees

    of $7,393.50 and costs of $639.73, totaling an award of $8,033.23, be awarded to the

    plaintiff.” (Doc. 45 at 17) The well-reasoned report and recommendation applies
Case 8:19-cv-01157-SDM-TGW Document 46 Filed 01/07/21 Page 2 of 2 PageID 236



    customary legal standards and no party objects to the report and recommendation.

    The report and recommendation (Doc. 45) is ADOPTED, and the plaintiff’s motion

    (Doc. 40) for an attorney’s fee and costs is GRANTED-IN-PART. The clerk is

    directed to enter an $8,033.23 judgment in favor of the plaintiff and against the

    defendants, comprising a $7,393.50 attorney’s fee and costs of $639.73.

          ORDERED in Tampa, Florida, on January 7, 2021.




                                             -2-
